Citation Nr: 9912574	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-06 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for lung cancer, 
secondary to exposure to herbicides, on an accrued benefits 
basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1949 to June 
1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board notes that a veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and has a herbicide presumptive 
condition shall be presumed to have been exposed to a 
herbicide agent, but the last date on which such veteran 
shall be presumed to have been exposed to a herbicide agent 
is the last date on which he served in the Republic of 
Vietnam during that period.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6) (1998).

The Board also notes that respiratory cancers are a herbicide 
presumptive condition, if they manifest to a compensable 
degree within 30 years of the last date on which the veteran 
is presumed to have been exposed to a herbicide agent.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1998).

In this case, the Board notes that the earliest medical 
evidence of record which diagnoses a respiratory cancer is 
dated on April 3, 1997.  The evidence of record shows that 
the veteran last served in the Republic of Vietnam on October 
15, 1965, although lay testimony provides evidence that he 
served in the Republic of Vietnam on October 8, 1966.

In a July 14, 1998, form supplied by the National Personnel 
Records Center in St. Louis, Missouri, it is indicated that 
the veteran's records indicate service in Southeast Asia and 
Korea between 1968 and 1969, but that no orders or other 
documents were in his file to determine the exact dates or 
the base or unit he was assigned to.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the National 
Personnel Records Center in St. Louis, 
Missouri, and should request 
clarification of the statement in the 
July 14, 1998, form that the veteran's 
records indicate duty in Southeast Asia 
and Korea in 1968 and 1969.  The National 
Personnel Records Center should be 
requested to furnish the specific records 
which show duty in Southeast Asia and 
Korea in 1968 and 1969.

2.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR),  7798 Cissna Road, 
Suite 101, Springfield, Virginia  22150-
3197.  Photocopies of all pertinent 
evidence received from the National 
Personnel Records Center should be 
supplied.  USASCRUR should be requested 
to research their records to determine 
whether the veteran's service in 
Southeast Asia and Korea in 1968 and 1969 
included service in the Republic of 
Vietnam.  If so, USASCRUR should be 
requested to state the last date on which 
the veteran served in the Republic of 
Vietnam, or whether the veteran served in 
the Republic of Vietnam subsequent to 
April 3, 1967.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


